Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 12: Fig.54-57B in the reply filed on September 12, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-7, 10-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peyton (US 2012/0174432).
Regarding Claim 1, Peyton discloses a sole structure (30) for an article of footwear, the sole structure comprising: an outsole (70) having a ground-engaging surface and an upper surface formed on an opposite side of the outsole than the ground-engaging surface; a midsole (40) having an upper portion (40 above 50) and a lower portion (40 below 50), the lower portion attached (via 61 & 62) to the outsole (70) and including an anterior segment (40 below 50, and between the toe end and front end of 61 & 62) extending from an anterior end into a forefoot region of the sole structure (as seen in Fig.7C), and a posterior segment (40 below 50, from the heel end to region of 12) extending continuously from a posterior end and through at least a midfoot region of the sole structure (as seen in Fig.1 & 7A-B), the anterior segment and the posterior segment being spaced apart from one another by a gap disposed therebetween (i.e. portion of 11 between 12 and front of 61/62 is a gap between the segments); a cushioning arrangement (61,62) disposed in the gap between the anterior segment and the posterior segment (as seen in Fig.4), and coupled proximate the upper surface of the outsole (as seen in Fig.7C), the cushioning arrangement including a first cushioning arrangement (62) disposed proximate to a medial side (15) of the sole structure and a second cushioning arrangement (61) disposed proximate to a lateral side (14) of the sole structure (as seen in Fig.4 & 7A-B); and a first plate (50; para.27) having a lower surface and an upper surface formed on an opposite side of the first plate than the lower surface, a portion of the lower surface of the first plate being coupled with the cushioning arrangement and a portion of the upper surface of the first plate being coupled with the upper portion of the midsole (as seen in Fig.4 & 7A-C).

Regarding Claim 2, Peyton discloses a sole structure of Claim 1, wherein the first cushioning arrangement (62) is independent of, laterally spaced apart from, and has the same size and shape as the second cushioning arrangement (61)(as seen in Fig.4 & 7A-B).

Regarding Claim 3, Peyton discloses a sole structure of Claim 1, wherein the anterior end of the first plate (i.e. front end of 50) is disposed between the upper portion of the midsole and the lower portion of the midsole within the anterior segment of the midsole and the posterior end (i.e. heel end of 50) the first plate is disposed between the upper portion of the midsole and the lower portion of the midsole within the posterior segment of the midsole (as seen in Fig.7A-C).

Regarding Claim 4, Peyton discloses a sole structure of Claim 1, wherein at least one of the first cushioning arrangement and the second cushioning arrangement is a fluid-filled bladder (para.31).

Regarding Claim 5, Peyton discloses a structure of Claim 4, further comprising plural tensile strands extending within the fluid-filled bladder (67; as seen in Fig.12C & para.44).

Regarding Claim 6, Peyton discloses a sole structure of Claim 1, further comprising a gap (i.e. space between 61 & 62) disposed between and separating the first cushioning arrangement and the second cushioning arrangement (as seen in Fig.7A-B).

Regarding Claim 7, Peyton discloses a sole structure of Claim 1, wherein the first plate (50) extends across a width of each of, and bridges a separation (i.e. space between 61 & 62) between, the first cushioning arrangement and the second cushioning arrangement (as seen in Fig.4 & 7A-B).

Regarding Claim 10, Peyton discloses an article of footwear incorporating the sole structure of Claim 1 (para.21).

Regarding Claim 11, Peyton discloses a sole structure (30) for an article of footwear, the sole structure comprising: an outsole (70) having a ground-engaging surface and an upper surface formed on an opposite side of the outsole than the ground-engaging surface; a midsole (40) having an upper portion (40 above 50) and a lower portion (40 below 50), the lower portion attached (via 61 & 62) to the outsole (70)  and including an anterior segment (40 below 50, and between the toe end and front end of 61 & 62) extending from an anterior end into a forefoot region of the sole structure (as seen in Fig.7C), and a posterior segment (40 below 50, from the heel end to region of 12) extending continuously from a posterior end and through at least a midfoot region of the sole structure (as seen in Fig.1 & 7A-B), the anterior segment and the posterior segment being spaced apart from one another by a gap disposed therebetween (i.e. portion of 11 between 12 and front of 61/62 is a gap between the segments); a cushioning arrangement (61,62) disposed in the gap between the anterior segment and the posterior segment (as seen in Fig.4), and coupled proximate the upper surface of the outsole (as seen in Fig.7C), the cushioning arrangement (62) including a first cushioning arrangement disposed proximate to a medial side (15) of the sole structure and a second cushioning arrangement (61) disposed proximate to a lateral side (14) of the sole structure (as seen in Fig.4 & 7A-B); and a first plate (50; para.27) disposed between the upper portion of the midsole and the cushioning arrangement and having a lower surface and an upper surface formed on an opposite side of the first plate than the lower surface (as seen in Fig.4 & 7C), the upper surface of the first plate being in contact with the upper portion of the midsole within the forefoot region and the midfoot region and the lower surface of the first plate being in contact with (i) the anterior segment of the midsole within the forefoot region and (ii) the posterior segment of the midsole within the midfoot region (as seen in Fig.4 & 7A-C).

Regarding Claim 12, Peyton discloses a sole structure of Claim 11, wherein the first cushioning arrangement (62) is independent of, laterally spaced apart from, and has the same size and shape as the second cushioning arrangement (61)(as seen in Fig.4 & 7A-B).

Regarding Claim 13, Peyton discloses a sole structure of Claim 11, wherein the cushioning arrangement (61,62) is attached to the lower surface of the first plate (50)(as seen in Fig.4 & 7A-B).

Regarding Claim 14, Peyton discloses a sole structure of Claim 11, wherein at least one of the first cushioning arrangement and the second cushioning arrangement is a fluid-filled bladder (para.31).

Regarding Claim 15, Peyton discloses a sole structure of Claim 14, further comprising plural tensile strands extending within the fluid-filled bladder (67; as seen in Fig.12C & para.44).

Regarding Claim 16, Peyton discloses a sole structure of Claim 11, further comprising a gap (i.e. space between 61 & 62) disposed between and separating the first cushioning arrangement and the second cushioning arrangement (as seen in Fig.7A-B).

Regarding Claim 17, Peyton discloses a sole structure of Claim 11, wherein the first plate (50) extends across a width of each of, and bridges a separation (i.e. space between 61 & 62) between, the first cushioning arrangement and the second cushioning arrangement (as seen in Fig.4 & 7A-B).

Regarding Claim 20, Peyton discloses an article of footwear incorporating the sole structure of Claim 11 (para.21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyton (US 2012/0174432) in view of Cook (US 2009/0100705).
Regarding Claims 8 and 18, Peyton discloses the invention substantially as claimed above. Peyton does not disclose a second plate disposed between the cushioning arrangement and the outsole. However, Cook teaches a shoe sole having a plate (132) disposed between a cushioning arrangement (150) and the outsole (131)(as seen in Fig.27).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sole structure of Peyton to include a second plate between the cushioning arrangment and the outsole, as taught by Cook, in order to provide a sole with increased support to the user’s foot when the shoe is in use.

3.	Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyton (US 2012/0174432) and Cook (US 2009/0100705), in view of Bruce (US 2014/0075778).
Regarding Claims 9 and 19, Peyton and Cook disclose the invention substantially as claimed above. Peyton does not disclose wherein the first plate is formed of carbon fiber. However, Bruce teaches a sole having a plate (150) made of a composite material containing carbon fibers (para.53).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plate of Peyton to be formed from a composite material containing carbon fibers, as taught by Bruce, in order to provide a durable plate that can withstand repeated use and flexion by the user.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No.11,000,093 . Although the claims at issue are not identical, they are not patentably distinct from each other because the claim the same scope of subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732